Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 4, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 7, & 10-24 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized a light detecting device, comprising: wherein the distance between the light receiving surface of the semiconductor substrate and the bottom surface of the inter-pixel light shielding portion is smaller than a width of the separation region disposed between the first photoelectric conversion portion and the second photoelectric conversion portion in the cross-sectional view.
The most relevant prior art reference due to Kikuchi (Pub. No.: US 2015/0076643 A1) substantially discloses a light detecting device, comprising:							a first photoelectric conversion portion and a second photoelectric conversion portion disposed in a semiconductor substrate in a cross-sectional view (Par. 0132-0134 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – there are a plurality of photoelectric conversion portions (photodiodes) 24 shown; any one of them could be considered Kido et al. (Pub. No.: US 2007/0215912 A1) teaches wherein the inter-pixel light shielding portion contacts the second insulation layer (Par. 0092-0095; Fig. 4 – inter-pixel light shielding portion 37, first insulation layer comprising 36, second insulation layer comprising 26 (color filter)). 									Furthermore, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-4, 7 & 11-24: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized a light detecting device, comprising: wherein the distance between the light receiving surface of the semiconductor substrate and the bottom surface of the inter-pixel light shielding portion is smaller than a width of the separation region disposed between the first photoelectric conversion portion and the second photoelectric conversion portion in the cross-sectional view.
The most relevant prior art reference due to Kikuchi (Pub. No.: US 2015/0076643 A1) substantially discloses an electronic apparatus, comprising: a light detecting device, comprising:		a first photoelectric conversion portion and a second photoelectric conversion portion disposed in a semiconductor substrate in a cross-sectional view (Par. 0132-0134 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – there are a plurality of photoelectric conversion portions (photodiodes) 24 shown; any one of them could be considered as the first photoelectric conversion portion and other one the second photoelectric conversion portion; semiconductor substrate 23);									a separation region disposed between ihe first photoelectric conversion portion and the second photoelectric conversion portion in the cross-sectional view (Par. 0132-0134 together with Par. 0065-0070; Figs. 13-14 (especially in light of Figs. 2-8) – separation region 71/72); 												a first insulation layer disposed above the semiconductor substrate in the cross-sectional view (Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Figs. 2-8) – planarization film 27 could be considered as the first insulation layer);			a second insulation layer disposed above the first insulation layer in the cress-sectional view (Par. 0132-0134 together with Par. 0065-0070); Figs. 13-14 (especially in light of Kido et al. (Pub. No.: US 2007/0215912 A1) teaches wherein the inter-pixel light shielding portion contacts the second insulation layer (Par. 0092-0095; Fig. 4 – inter-pixel light shielding portion 37, first insulation layer comprising 36, second insulation layer 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 10 is deemed patentable over the prior arts.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

03/10/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812